                                 FEDERAL PUBLIC DEFENDER
                                  WESTERN DISTRICT OF TEXAS
MAUREEN SCOTT FRANCO               RICHARD C. WHITE FEDERAL BUILDING                    TELEPHONE
 FEDERAL PUBLIC DEFENDER         700 E. SAN ANTONIO AVENUE, SUITE D-401               (915) 534-6525
                                        EL PASO, TEXAS 79901-7020                       TOLL FREE
    JUDY F. MADEWELL                                                                  (855) 666-1510
     FIRST ASSISTANT                                                                    FACSIMILE
                                                                                      (915) 534-6534
                                          February 12, 2020                           SAN ANTONIO
  REGINALDO TREJO, JR.                                                                  AUSTIN
                                                                                        DEL RIO
    EDGAR HOLGUIN
                                                                                         PECOS
        EL PASO
                                                                                        ALPINE
 SUPERVISORY ASSISTANTS




   U.S. District Clerk
   Albert Armendariz, Sr.
   U.S. Courthouse
   525 Magoffin Ave.
   El Paso, TX 79901

                           RE:   Assignment of Defense Counsel In:
                                 USA v. America Oralia Pablo-Geranimo
                                 Cause No. EP-20-M-00877-MAT


   Dear Sir/Madam:

           Please be advised that I, Assistant Federal Public Defender, Edgar Holguin am assigned
   to the above-referenced case.

                                               Very truly yours,

                                               MAUREEN SCOTT FRANCO
                                               Federal Public Defender


                                                     /S/
                                               EDGAR H. HOLGUIN
                                               SUPERVISORY ASSISTANT FEDERAL PUBLIC DEFENDER
